DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 11 are objected to because the term "liquid" in line 3 of claim 1 and lines 4 and 10 of claim 11 is referring to the previously cited same limitation in the respective claims. Claim 5 is also objected to because in line 3, the phrase “a color system” refers to the same color system cited in line 2 of the same claim. The claims appear to have a double inclusion limitation. Appropriate corrections are required.
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishizawa (US 2019/0039381).
Regarding claim 1, Ishizawa discloses a liquid refill container for refilling a liquid discharge apparatus with liquid (fig.1-28), the liquid refill container (62) comprising: a liquid storage portion made of a metal ([0117]) and configured to contain liquid; a pouring portion (65) removeably connected to the liquid storage portion and having an outlet (see fig.12) for pouring the liquid; and a cap portion (63) removeably attached to the pouring portion and covering the outlet (via 66).
Regarding claim 2, Ishizawa discloses the metal is any one of a stainless steel, a steel, a porcelain enamel, and aluminum ([0117]).
Regarding claim 3, Ishizawa discloses the pouring portion is made of a resin ([0120]).
Regarding claim 4, Ishizawa discloses the resin is polyethylene or polypropylene ([0120]).
Regarding claim 11, Ishizawa discloses a reuse system comprising: a liquid refill container for refilling a liquid discharge apparatus with liquid (see fig.5-12, cap, pouring portion and container are removable), wherein the liquid refill container includes: a liquid storage portion made of a metal and configured to contain liquid ([0117]), a pouring portion removeably connected to the liquid storage portion and having an outlet for pouring the liquid (see 65 on 67 in fig.12), and a cap (63) portion removeably attached to the pouring portion and covering the outlet (see fig.12), wherein the liquid refill container is configured to be collected and reused by collecting the liquid refill container (via removal of the cap and pouring portion), removing the liquid storage portion from the pouring portion, washing the liquid storage portion, pouring liquid into the liquid storage portion, assembling the pouring portion and the cap portion to the liquid storage portion, and reusing the liquid refill container (via detachment of the parts as shown in fig.5-12).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

 	Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ishizawa (US 2019/0039381) in view of Brandhorst (US 5,722,830).
Ishizawa is silent in disclosing the pouring portion and the liquid storage portion are in the same color system, and the cap portion is in a color system that is different from a color system in which the liquid storage portion is in. However, Brandhorst teaches the commonality of having the pouring portion and the liquid storage portion in the same color system, and the cap portion is in a color system that is different from a color system in which the liquid storage portion is in (col 2, ll.52-56). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to color code the device of Ishizawa as such to includes the colors as cited by Brandhorst, in order to have the advantage of avoiding any danger of confusion (see Brandhorst, col 2, ll. 52-56).
	Claims 7-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ishizawa (US 2019/0039381) in view of Gamelli (US 2013/0126369).
Ishizawa is silent in disclosing the pouring portion and the cap portion are connected by screwing, the pouring portion and the liquid storage portion are connected by screwing, and a rotation direction in which the cap portion is rotated to be screwed to the pouring portion and a rotation direction in which the pouring portion is rotated to be screwed to the liquid storage portion are opposite to each other; and the cap portion and the pouring portion are screwed to each other by rotating the cap portion with respect to the pouring portion in a clockwise direction, and the pouring portion and the liquid storage portion are screwed to each other by rotating the pouring portion with respect to the liquid storage portion in a counterclockwise direction.	However, Gamelli teaches the pouring portion (215) and the cap portion (205) are connected by screwing (see fig.2-3), the pouring portion and the liquid storage portion are connected by screwing (fig.2-3), and a rotation direction in which the cap portion is rotated to be screwed to the pouring portion and a rotation direction in which the pouring portion is rotated to be screwed to the liquid storage portion (225) are opposite to each other ([0054]); and the cap portion and the pouring portion are screwed to each other by rotating the cap portion with respect to the pouring portion in a clockwise direction, and the pouring portion and the liquid storage portion are screwed to each other by rotating the pouring portion with respect to the liquid storage portion in a counterclockwise direction ([0054]). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the threads of the cap, pouring portion and container of Ishizawa as such to rotate in opposite direction to one another as taught by Gamelli, in order “to help prevent accidental spills by insure that when the consumer is unscrewing one portion of the beverage container, that the unintended portion is not also be loosened” ([0054], see Gamelli).
 	Claims 9-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ishizawa (US 2019/0039381) in view of Kusz (US 4573582).
Ishizawa discloses packing (68) is disposed at a connecting portion between the pouring portion and the liquid storage portion (see fig.9). Ishizawa is silent in disclosing the packing has an annular projection on a side toward the liquid storage portion; and the annular projection includes two annular projections. However, Kusz teaches the well-known feature of a packing having an annular projection on a side toward the liquid storage portion; and the annular projection includes two annular projections (see seal 30; col 2, ll.58-62; col3, ll. 45-57). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the seal of Ishizawa to an annular projection as taught by Kusz, in order to provide an additional resiliency (col 2, ll.58-62; see Kusz).
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The following prior arts as cited in PTO-892 are also citing significant pertinent structures or features to the applicant’s claimed invention: Koshikawa (US 2017/0120606); and Watanabe (US 2018/0208337). It appears that the above prior arts also address the limitations of claims 1 and 11 with regard to a liquid refill container having a liquid storage portion made of a metal; a pouring portion removeably connected to the liquid storage portion; and a cap portion removeably attached to the pouring portion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201.  The examiner can normally be reached on Monday-Friday 8am-4pm E.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BOB ZADEH/Examiner, Art Unit 3754